     Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 1 of 9 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

LETONYA MICKENS,

        Plaintiff,                         Case No.:

v.

LABORATORY CORPORATION OF AMERICA,
a Foreign for Profit Corporation,

      Defendant.
________________________________/

                COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, LETONYA MICKENS (hereinafter referred as “MICKENS” or

“Plaintiff”), by and through the undersigned counsel, hereby files this

Complaint against Defendant LABORATORY CORPORATION OF AMERICA

(hereinafter referred as “LABCORP” or “Defendant”), pursuant to the Family

Medical Leave Act (“FMLA”), and in support of states as follows:

                              NATURE OF CASE

        The Family and Medical Leave Act of 1993 (“FMLA”) 29 U.S.C. § 2601,

et seq., is a United States federal law requiring covered employers to provide

employees job-protected and unpaid leave for qualified medical and family

reasons. The FMLA was intended to balance the demands of the workplace

with the needs of families. Defendant violated the FMLA by interfering and

retaliating against Plaintiff for engaging in his FMLA rights. Plaintiff is
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 2 of 9 PageID 2




seeking damages including back pay, front pay, compensatory damages,

liquidated damages, punitive damages (if permitted to be pled), and attorneys’

fees and costs.

                                 PARTIES

      1.    MICKENS was hired by Defendant on or about April 2017 as a

Site Coordinator.

      2.    LABCORP provides clinical laboratory services nationwide.

      3.    MICKENS was assigned by LABCORP to work in Apopka, Orange

County, Florida.

      4.    By the very nature of its work, LABCORP is a corporation that is

engaged in commerce.

      5.    LABCORP is engaged in an industry affecting commerce.

      6.    LABCORP employs more than fifty (50) employees.

      7.    LABCORP employs more than fifty (50) employees within 75 miles

of Melbourne, Florida.

      8.    Plaintiff is an “employee” as defined by the FMLA.

      9.    LABCORP is an “employer” as defined by the FMLA.

                         JURISDICTION & VENUE

      10.   The Court has jurisdiction over this complaint pursuant to 28

U.S.C. §1331.
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 3 of 9 PageID 3




        11.   This claim arises under the laws of the United States. Venue is

proper pursuant to 28 U.S.C. § 1391. The events giving rise to this action

occurred within this District.

        12.   Plaintiff worked for LABCORP in Apopka, Orange County,

Florida.

        13.   LABCORP conducts business in Apopka, Orange County, Florida.

        14.   Venue is proper in the Orlando Division of the Middle District of

Florida pursuant to Local Rule 1.02(b)(2).

                          FACTUAL ALLEGATIONS

        15.   Plaintiff began her employment with LABCORP on or about April

2017.

        16.   Plaintiff was employed with LABCORP for more than one (1)

calendar year leading up to June 2020.

        17.   Plaintiff worked 1,250 hours for LABCORP during the year

immediately preceding June 2020.

        18.   At all times material, Plaintiff performed well while working for

the Defendant.

        19.   In April 2019, a patient who wanted to be allowed to skip her place

in line for service became aggressive and threatened physical violence against

Plaintiff.
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 4 of 9 PageID 4




      20.      The belligerent patient called Plaintiff’s supervisor, Kia Thomas,

and reported that Plaintiff refused to give the patient her last name.

      21.      Defendant previously held meetings with staff regarding staff not

needing to provide their names to patients if a staff member felt threated by

the patient.

      22.      Plaintiff feared for her safety given the patient cursed at Plaintiff

and threatened to punch her.

      23.      Plaintiff did not give the patient her last name in accordance with

Defendant’s policy.

      24.      Plaintiff was never counseled or reprimanded by the Defendant

regarding the April 2019 incident.

      25.      In June 2019, Plaintiff applied for intermittent FMLA to care for

her mother who suffered from a serious medical condition.

      26.      Plaintiff’s leave was approved by Defendant.

      27.      Plaintiff was approved to use her intermitted FMLA leave to take

her mother to a doctor’s appointment on June 28, 2019.

      28.      On June 27, 2019, Plaintiff was terminated.

      29.      Plaintiff was terminated just one day prior to taking approved

intermittent FMLA leave due to her mother’s doctor’s appointment.

      30.      Ms. Thomas alleged the termination was based upon the incident

with the belligerent patient which occurred two months prior.
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 5 of 9 PageID 5




         31.   As Plaintiff was leaving, Ms. Thomas asked “Oh, did you get your

FMLA paperwork?”

         32.   Plaintiff responded she had and asked if it had something to do

with her termination. Ms. Thomas smirked and turned away.

         33.   Prior to applying for necessary intermitted FMLA leave, Plaintiff

had no performance related issues while working for the Defendant.

         34.   Accordingly, Defendant’s comments and actions are direct

evidence of bias against Plaintiff for utilizing her FMLA rights.

         35.   LABCORP’s actions interfered with Plaintiff’s rights under the

FMLA.

         36.   LABCORP retaliated against Plaintiff for engaging in her rights

under the FMLA.

               COUNT I - INTERFERENCE UNDER THE FMLA

         37.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 36 above as if fully set forth herein.

         38.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         39.   LABCORP was Plaintiff’s employer as defined by the FMLA.

         40.   LABCORP’s acts and omissions constitute interference with

Plaintiff’s rights under the FMLA.
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 6 of 9 PageID 6




        41.   As a direct, natural, proximate and foreseeable result of the

actions of LABCORP, Plaintiff has suffered injuries for which she is entitled to

compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

        42.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of LABCORP, which have caused and continue to cause irreparable

harm.

        43.   LABCORP’s violations of the FMLA were willful.

        44.   Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

                 WHEREFORE, Plaintiff respectfully requests entry of:

                    a.    judgment in her favor and against LABCORP for its

              interference with her rights under the FMLA;

                    b.    judgment in her favor and against LABCORP for

              damages, including lost earnings and benefits, reinstatement,

              front pay, and/or all actual monetary losses suffered as a result of

              LABCORP’s conduct;

                    c.    judgment in her favor and against LABCORP for her

              reasonable attorneys’ fees and litigation expenses;
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 7 of 9 PageID 7




                       d.   judgment in her favor and against LABCORP for

               liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                       e.   declaratory judgment that LABCORP’s practices

               toward Plaintiff violate her rights under the FMLA; and

                       f.   an order granting such other and further relief as this

               Court deems just and equitable under the circumstances of this

               case.

               COUNT II - RETALIATION UNDER THE FMLA

         45.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 36 above as if fully set forth herein.

         46.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         47.   LABCORP was Plaintiff’s employer as defined by the FMLA.

         48.   LABCORP discriminated and/or retaliated against Plaintiff

because LABCORP knew she was eligible for leave under the FMLA.

         49.   LABCORP discriminated and/or retaliated against Plaintiff

because Plaintiff attempted to exercise her rights under the FMLA

         50.   LABCORP       had   actual   or   constructive   knowledge   of   the

discriminatory/retaliatory conduct of the Human Resources representative(s).

         51.   LABCORP’s acts and omissions negatively affected one or more

terms, conditions, and/or privileges of Plaintiff’s employment.
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 8 of 9 PageID 8




      52.   LABCORP’s discriminatory acts and omissions occurred, at least

in part, because of Plaintiff’s request for FMLA-covered leave.

      53.   LABCORP’s conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the FMLA.

      54.   As a direct, natural, proximate and foreseeable result of the

actions of LABCORP, Plaintiff has suffered injuries for which she is entitled to

compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

      55.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of LABCORP, which have caused and continue to cause irreparable

harm.

      56.   LABCORP’s violations of the FMLA were willful.

      57.   Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff respectfully requests entry of:

                  a.    judgment in her favor and against LABCORP for

            violation of the anti-discrimination/anti-retaliation provisions of

            the FMLA;

                  b.    judgment in her favor and against LABCORP for

            damages, including lost earnings, reinstatement, front pay, and/or
  Case 6:21-cv-00250-JA-GJK Document 1 Filed 02/05/21 Page 9 of 9 PageID 9




            all actual monetary losses suffered as a result of LABCORP’s

            conduct;

                    c.   judgment in her favor and against LABCORP for her

            reasonable attorneys’ fees and litigation expenses;

                    d.   judgment in her favor and against LABCORP for

            liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                    e.   declaratory judgment that LABCORP’s practices

            toward Plaintiff violate her rights under the FMLA; and

                    f.   an order granting such other and further relief as this

            Court deems just and equitable under the circumstances of this

            case.

                           DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury of all issues so triable.

Respectfully submitted this 5th day of February, 2021.


                                     /s/ Carlos V. Leach
                                     Carlos V. Leach, Esq.
                                     Florida Bar No.: 0540021
                                     The Leach Firm, P.A.
                                     631 S. Orlando Avenue, Suite 300
                                     Winter Park, FL 32789
                                     Telephone: (407) 574-4999
                                     Facsimile: (833) 423-5864
                                     Email: cleach@theleachfirm.com
                                     Email: npacheco@theleachfirm.com

                                     Attorneys for Plaintiff
